UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-7709


JORGE GALEAS, JR., a/k/a Jorge Gevara,

                 Plaintiff - Appellant,

          and

DELMAS M. BURCH; RYAN SHIPWASH; TRAVIS LOCKLEAR; ARTIS TAMAR
PERKINS,

                 Plaintiffs,

          v.

RICHARD NEELY,

                 Defendant – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00599-RJC)


Submitted:   February 10, 2011               Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorge Galeas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge Galeas, Jr., appeals the district court’s order

dismissing    his     42    U.S.C.    § 1983        (2006)    civil    rights    action

without     prejudice        for     failure        to     exhaust     administrative

remedies.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.          Galeas      v.       Neely,     No.   3:10-cv-00599-RJC

(W.D.N.C. Dec. 1, 2010).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before        the   court   and       argument    would    not     aid   the

decisional process.

                                                                              AFFIRMED




                                              2